 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                 ***
 9
                                                               Case No. 2:17-cv-03045-RFB-NJK
10    LAUSTEVEION JOHNSON,
                                                                    ORDER TO PRODUCE
11                       Plaintiff,                                DERRICK VALENTINE,
12             v.                                                           #1131801
13    DICUES, et al.,
14                       Defendants.
15
16       TO:        LT. DOUG GORDON, NEVADA DEPARTMENT OF CORRECTIONS; and
17       TO:        BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
                    INDIAN SPRINGS, NV
18                  UNITED STATES MARSHAL FOR THE DISTRICT OF
19                  NEVADA AND ANY OTHER UNITED STATES MARSHAL

20
21          THE COURT HEREBY FINDS that DERRICK VALENTINE, #1131801, presently
22   in custody of the Nevada Department of Corrections, located at High Desert State Prison, Indian
23   Springs, Nevada.
24          IT IS ORDERED that the Warden of High Desert State Prison, or his designee, shall
25   transport and produce DERRICK VALENTINE, #1131801, to the Lloyd D. George United
26   States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas, Nevada, on
27   or about Monday, January 28, 2018, at the hour of 1:30 p.m., for the continued TRO and
28   Preliminary Injunction hearing in the instant matter, and arrange for his appearance on said date
 1   as may be ordered and directed by the entitled above, until the said DERRICK VALENTINE,
 2   #1131801, is released and discharged by the said Court; and that the said DERRICK
 3   VALENTINE, #1131801, shall thereafter be returned to the custody of the Warden, High Desert
 4   State Prison, Indian Springs, NV, under safe and secure conduct.
 5
 6      DATED this 24th day of January, 2019.
 7
 8                                                 _________________________________
 9                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
